IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Susquehanna Rheems Holdings,         :
LLC; 155 Broad Street, LLC           :
and Rheems Operator, LLC,            :
                  Appellants         :
                                     :
            v.                       :    No. 1394 C.D. 2017
                                     :
West Donegal Township                :
Zoning Hearing Board                 :
                                     :
Wenger's Feed Mill, Inc. and         :
West Donegal Township                :


                                  ORDER

             NOW, September 12, 2018, having considered appellants’ application

for reargument and appellee West Donegal Township’s answer in response thereto,

the application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge